internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-115989-98 date date legend donor trust company trustee trustee trustee state statutes tin this is in response to your letter of date and prior correspondence in which you requested rulings concerning the income gift estate and generation- skipping transfer_tax consequences of a proposed partition of a_trust donor created trust in for the benefit of his issue and the spouses of his issue trust’s corpus consists primarily of stock in company trust is irrevocable and trustee trustee and trustee are the current trustees of trust article dollar_figure provides that the beneficiaries of the trust are identified by classes article i provides that the class one beneficiaries shall consist of donor’s children article ii provides that the class two beneficiaries shall consist of donor’s grandchildren article dollar_figure iii provides that the class three beneficiaries shall consist of donor’s great-grandchildren article iv provides that the class four beneficiaries shall consist of the spouses of donor’s children article v provides that the class five beneficiaries shall consist of the spouses of donor’s grandchildren article vi provides that the class six beneficiaries shall consist of the spouses of donor’s great-grandchildren plr-115989-98 article dollar_figure provides that trust is irrevocable however donor or any other person shall have the power to contribute additional properties to the trust estate at any time article provides that in each year during which a contribution is made to the trust the amount of such contribution on the date of the contribution shall be allocated equally among each of the members of classes one two three four five and six living on the date of the contribution and each member of classes one two three four five and six shall have the absolute right on or before december of the year in which the contribution is made exercisable either personally or through a legally appointed guardian to withdraw from the principal of the trust estate assets having a value as of the date or dates of withdrawal that shall not exceed with respect to each contributor the lesser_of dollar_figure if the contributor is unmarried on the date of the contribution or dollar_figure article dollar_figure provides that the power to make distributions from the trust of income and any principal not withdrawn and not capable of being withdrawn pursuant to sec_3 shall be vested solely in the trustees possessing the power of discretionary distributions under article all income not distributed shall be accumulated and added to principal distributions may be made to one some or all living members of any of classes one two three four five and six in such proportions and amounts equal or unequal as the trustees possessing the power of discretionary distributions under article dollar_figure deem advisable in their sole discretion and without regard to whether any portion of the trust assets upon being contributed to the trust was allocated among the members only of one or more particular classes the power to make distributions shall include the power to make complete distribution of all the trust assets at any time and thereby terminate the trust article dollar_figure provides that the trustees possessing the power of discretionary distributions shall be all those trustees acting hereunder from time to time except any trustee a who by possessing a discretionary power to distribute or withhold any income or principal from any trust created hereunder would be a younger_generation_beneficiary having a present power b to whom income or principal may be currently distributed from any trust created hereunder or who has the legal_obligation to support a beneficiary to whom income or principal may be currently distributed from any trust created hereunder or c who with respect to me or to any other contributor to any trust hereunder is a related or subordinate party’ within the meaning of sec_672 c of the internal_revenue_code article dollar_figure provides that if trust has not terminated pursuant to other provisions of the trust instrument the trust shall terminate twenty-one years after the death of plr-115989-98 the survivor of all donor’s issue who are living at the execution of the agreement and the spouses of such issue any trust assets governed by a statute or rule_of law under which such assets could not validly remain in trust until this date shall be distributed on the last date on which such assets can validly remain in trust on termination pursuant to this paragraph distributions shall be made among the living members of classes one two three four five and six in such amounts as the trustees deem advisable article dollar_figure provides that any distributions from trust may be made directly to the beneficiary or by expending the payments for the beneficiary’s benefit or in the case of a beneficiary who is a minor or under other legal disability to a legal guardian or conservator provided that a no such payment or distribution shall be made to a guardian or conservator if the payment would cause such person to become a younger_generation_beneficiary having a present_interest or a present power in the trust and b no distributions may be made to or on behalf of a beneficiary that discharges any legal_obligation of another person to support such beneficiary or otherwise further distributions from the trust may in the sole discretion of the trustees be retained for the sole benefit of such beneficiary in a separate trust referred to as a distributions trust the terms of which are specified in the trust instrument article provides that any trustee has the right to resign by written instrument in addition the individual trustee or trustees may at any time appoint one or more individual trustees or a corporate trustee or any combination thereof as a co- trustee or co-trustees article 501bdollar_figure of state statutes provides that a trustee may without the approval of any court divide a_trust before or after it is funded into two or more separate trusts if the trustee determines that dividing the trust is in the best interests of all persons interested in the trust and will not substantially impair the accomplishment the purposes of the trust the trustees propose to divide trust into three separate trusts family trust no family_trust no and family trust no each trust will be governed by the terms of the original trust and an operating_agreement discussed below that will be executed when trust is divided with respect to family trust no trustee and trustee will resign as trustees of this trust the remaining trustee trustee may make discretionary distributions to one some or all living members of any of classes one through six in any proportions and amounts if not terminated sooner family trust no will terminate twenty-one years after the death of the last to die of all potential individual beneficiaries in all of classes one through six living on the date of the execution of trust with respect to family trust no trustee and trustee will resign as trustees of this trust the remaining trustee trustee may make discretionary distributions to one some or all living members of any of classes one through six in plr-115989-98 any proportions and amounts if not terminated sooner family trust no will terminate twenty-one years after the death of the last to die of all potential individual beneficiaries in all of classes one through six living on the date of the execution of trust with respect to family trust no trustee and trustee will resign as trustees of this trust the remaining trustee trustee may make discretionary distributions to one some or all living members of any of classes one through six in any proportions and amounts if not terminated sooner family trust no will terminate twenty-one years after the death of the last to die of all potential individual beneficiaries in all of classes one through six living on the date of the execution of trust with respect to all three trusts if the trust terminates on the expiration of years after the death of the last to die of all potential individual beneficiaries in all of classes one to six living on the date the trust was executed the trust corpus is to be distributed as provided in article dollar_figure of trust ie among the living members of class one two three four five and six in such amounts as the trustee deems advisable in addition to the partition each of the trustees intend to enter into an operating_agreement operating_agreement and donor will also become a party to the agreement the operating_agreement provides that following the division of trust the trustees intend to coordinate certain of their activities in order to preserve the equity and voting position with respect to the stock in company that was held by trust before the division paragraph of the operating_agreement provides that all of the voting rights associated with the shares of company held by the trusts shall be exercised as follows a b all of the company stock held in the trusts shall be voted as a block in connection with any matter coming before the shareholders of company the voting of the block in connection with any matter coming before shareholders of company shall be determined according to the following procedures i for each of the trusts there shall be determined the number of votes associated with the shares of company held by the trust that may be cast in connection with such matter coming before the shareholders of company the sum of the trust votes for the trusts is referred to herein as the aggregate votes plr-115989-98 ii a majority of the aggregate votes shall control how the block is voted for such purposes the trustee of a_trust shall have a number of votes equal to the trust votes for such trust paragraph of the operating_agreement provides that no trust shall sell exchange distribute or otherwise transfer during any calendar_year more than percent of company stock held by the trust at the beginning of the year without the approval of the trustees of the other trusts in addition any sale shall be subject_to the provisions of paragraph of the operating_agreement paragraph provides that any trust wishing to sell or exchange any company stock or any distributee from any trust who wishes to sell any stock that was at any time held by any of the trusts whether to a permitted transferee or a non-permitted transferee as defined in article of the bylaws of company shall give advanced written notice to the trusts and all issue of donor who will have options to acquire the stock afterwards the parties described in paragraph a and b shall have the option to purchase the shares of stock to the maximum extent allowed by article of the bylaws of company the shares may be purchased at a price equal to the lesser_of the per-share price in the purchase offer and the value per share determined by an appraisal on behalf of the esop of company paragraph a provides that the child of donor for whose family the trust that has proposed to sell or exchange the stock in company is primarily administered or that previously distributed the stock to a distributee who has proposed to sell or exchange the stock shall have first option to purchase the shares if the child is not living the child’s issue shall have the first option to purchase the shares on a per-stirpital basis any such option may be assigned in whole or in part by its holder to any issue of the child any trust that has one or more issue of the child as its primary beneficiaries or any other entity that is directly or indirectly controlled by one or more such issue paragraph b provides that to the extent that the first option provided for in paragraph a is not exercised within days after providing the notice required above then the trusts other than the trust that has proposed to sell or exchange the company stock or that previously distributed company stock to a distributee who has proposed to sell or exchange the company stock shall each have the second option to purchase one-half the remaining portion of the stock and if one such trust does not exercise its second option to purchase the remaining portion of the stock within days of the expiration of the first option the other trust shall have the option to purchase the remaining portion of the stock within days of the expiration of the second option paragraph further provides that if all of the preceding options are not exercised with respect to the company stock within the time allotted the proposed sale_or_exchange may proceed at the price and on the terms and conditions stated in the bona_fide purchase or exchange_offer but must be completed within days after the plr-115989-98 notice donor agrees to exercise any authority that he may have under article of the bylaws of company discussed below to preserve the order of priority of the options set forth in the operating_agreement article of company’s bylaws pertains to the sale of company stock to a non- permitted transferee if any shareholder transfers or attempts to transfer any shares of common_stock to a non-permitted transferee the transfer gives rise to certain the purchase options article lists the individuals that have the option to purchase the stock and also lists the order and time that the option may be exercised generally the family_member who is most closely related to the transferee has the first option to purchase the stock if the family_member fails to exercise the option within the allowed time other more remote family members have the right to purchase the stock and if they fail to purchase the stock company has the right to purchase the stock if company fails to purchase the stock the stock may be sold to a non-permitted transferee if donor is classified as a transferor as that term is defined in article he can specify a different priority with respect to the order of the parties that may exercise the option to purchase the stock under the bylaws donor is classified as a transferor and therefore has the power to modify the priority of the right_of_first_refusal the trustees have represented that between date and date transfers were made to trust and that all of the transfers qualified for the gift_tax annual exclusion provided in sec_2503 of the internal_revenue_code furthermore the trustee have represented that the transfers which were subject_to the right of withdrawal specified in article lapsed and that at the time of the lapse the amount that each individual could withdraw was less than percent of the value of the assets of trust the trustees have requested the following rulings the proposed division and resignations will not cause any distribution from or termination of any interests in the trust to be subject_to the generation-skipping_transfer_tax under sec_2601 the proposed division and resignation will not cause the trust the family trusts or any beneficiary to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 or sec_1001 the proposed division and resignation will not cause any beneficiary to be considered as having made a taxable gift and will not constitute a taxable gift to any beneficiary under sec_2501 the basis and holding periods in each asset transferred to the family trusts from the trust will for tax purposes be the same as the trust’s basis and holding_period in each such asset at the time of transfer under sec_1015 and sec_1223 plr-115989-98 the donor’s participation as a party to the operating_agreement is not a retained right or power within the meaning of sec_2036 and sec_2038 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax gstt shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 apply sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust that is excluded from chapter by reason of sec_26_2601-1 b a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be one and the inclusion_ratio for such portion is zero the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 sec_26_2601-1 requires separate portions of one trust only for purposes of determining inclusion ratios in the present case the trustees have represented that between date and date transfers were made to trust under sec_26 b iv a a pro_rata portion of trust is subject_to the provisions of chapter and trust is deemed to consist of two portions the portion of trust that is attributable to the additions made after date is subject_to chapter and this portion of the trust has a separate inclusion_ratio determined under sec_2642 plr-115989-98 under sec_2631 in computing the gst tax an individual is allowed a lifetime exemption of dollar_figure adjusted for inflation as prescribed in sec_2631 in general under sec_2602 the amount of gst tax imposed is determined by multiplying the taxable_amount by the applicable_rate under sec_2641 the applicable rated is defined as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer the inclusion_ratio with respect any property transferred in trust is defined in sec_2642 as the excess of over the applicable_fraction determined for the trust under sec_2642 the applicable_fraction is generally defined as a fraction a the numerator of which is the amount of gst_exemption allocated to the trust and b the denominator of which is the value of the property transferred to the trust sec_2642 in effect at the time of the transfers provided that any non-taxable gift that is not a direct_skip and that is made to a_trust shall not be taken into account under sec_2642 sec_2642 in effect at the time of the transfers provided that in the case of any non-taxable gift referred to in sec_2642 that is the first transfer to the trust the inclusion_ratio for the trust shall be zero sec_2642 defines a non-taxable gift as any transfer of property to the extent the transfer is not treated as a taxable gift by reason of sec_2503 taking into consideration the application of sec_2513 the trustees have represented that transfers to trust were non-taxable gifts under sec_2642 assuming the transfers were non- taxable_gifts under sec_2642 the transfer to the trust were excluded from the denominator of the applicable_fraction the non-chapter portion represents the value of the assets of the trust as it existed on date and any increase or decrease in the value of the assets attributable to the assets the applicable_fraction for this portion is deemed to be one and therefore the inclusion_ratio for this portion of trust is zero under the plan of partition trust will be partitioned into three trusts family trust no family_trust no and family trust no trust currently has three trustees trustee trustee and trustee each of the current trustees will resign as trustee of two of the three partitioned trusts and after the partition each of the trustees will emerge as a trustee of one of the partitioned trusts furthermore after the partition each of the trusts will continue to be governed by the terms of trust and distributions from each of the trusts may be made to any beneficiary described in article sec_2642 was amended by the technical_and_miscellaneous_revenue_act_of_1988 1988_3_cb_1 plr-115989-98 based on the fact submitted and the representations made we conclude that the proposed division and resignations will not alter the quality value or timing of interests under the original trust as it will not confer any additional powers or beneficial interests upon any of the beneficiaries and will not create any additional generation-skipping transfers or increase the amount of generation-skipping transfers accordingly the proposed division and resignations will not cause any distribution from or termination of any interests in either the non-chapter portion of the trust or the chapter portion of trust to be subject_to the generation-skipping_transfer_tax under sec_2601 we note that we are specifically not ruling on whether the transfers to trust made between date and date qualified for the gift_tax annual exclusion under sec_2503 ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on the partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not give the trustee authority to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement among the trustees and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain or plr-115989-98 loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution in cottage savings pincite u s pincite the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the supreme court stated that properties are different in a sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the supreme court held pincite u s pincite that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the current individual beneficiaries of the three successor family trusts family trust no family_trust no and family trust no will not differ materially from their interests in the trust the proposed transaction will not change the beneficial interests of the individual beneficiaries each of whom will remain a potential distributee of all the same assets after the proposed transaction as before although a distinct portion of those assets will be held in each family_trust the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the trust is to be partitioned but all other provisions of the trust will apply to determine the beneficiaries’ respective interests in the three successor family trusts thus the transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries the conclusion that the proposed partition will not result in a material_change is unaffected by the fact that it is anticipated that after the partition the trustees of the successor family trusts may cause the trusts to invest in dissimilar assets or by the fact that it is anticipated that after the partition the trustee of each successor family_trust will choose to make discretionary distributions only to members of the family of the donor’s child for whom that trust is primarily administered further based on the trust’s representation that none of trustee trustee and trustee is a_related_or_subordinate_party within the meaning of sec_672 to the donor any of the donor’s issue or the spouse of any of the donor’s issue the fact that the trustees of the trust will selectively resign as trustees of the family trusts so that each new family_trust will have a sole trustee who was suggested as a successor trustee of the trust by the donor’s child for whose family that family_trust is primarily administered will not have any consequences under sec_61 or sec_1001 each sole trustee plr-115989-98 of a family_trust will be required to continue to exercise the same standard of fiduciary responsibility as the trustee previously exercised with respect to the trust finally the execution of the operating_agreement by each family trust’s trustee and the donor will not have any consequences under sec_61 or sec_1001 accordingly we conclude that the trust the three successor family trusts family trust no family_trust no and family trust no and the beneficiaries of any of these trusts will not as a result of the proposed transactions realize gain_or_loss under sec_1001 or have income under sec_61 ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division accordingly based on the fact submitted and the representations made we conclude that the proposed division and trustee resignations will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 ruling_request sec_1015 provides that if a property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired by transfer in trust other than by a transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 plr-115989-98 because sec_1001 will not apply to the proposed division of trust the basis of the assets in the three separate trusts family trust no family_trust no and family trust no will be the same as the basis of the assets currently held in trust sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for purposes of determining gain_or_loss from its sale by the taxpayer the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person as noted above the basis of the assets held by the three partitioned trusts will be the same as the assets currently held by trust accordingly under sec_1223 the holding_period of the assets in each of the partitioned trusts will include the holding periods of the same assets in trust ruling_request sec_2036 provides that a decedent's gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or were any such power is relinquished during the 3-year period ending on the date of the decedent's death in this case as part of the operating_agreement donor has agreed to exercise any authority that he may have under article of the bylaws of company in a manner that will preserve the priority of the options to purchase the shares of company under the operating_agreement under article of the bylaws of company if donor is plr-115989-98 classified as the transferor with respect to certain stock of company and there is an offer to purchase the stock donor may specify a different priority with respect to the order of the parties that may exercise the right to acquire the stock donor however cannot prevent a_trust from receiving full and adequate_consideration for the stock if a trustee decides to sell all or part of the stock that it holds in company based on the fact submitted and the representations made we conclude that donor’s participation as a party to the operating_agreement is not a retained right or power within the meaning of sec_2036 and sec_2038 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
